ACQUIRED SALES CORP.

31 N. Suffolk Lane

Lake Forest, IL  60045

 

 

 

 

 

 

 

November _16 _, 2018

 

Mr. James Bendis

Ablis LLC

Bend Spirits, Inc.

Bendistillery Inc. d/b/a Crater Lake Spirits

19330 Pinehurst Rd.

Bend, OR  97703

 

Re:Letter of Intent 

 

Dear Jim,

 

It has been a pleasure meeting you and your team, and getting to know your
businesses, over the past couple of months.  

 

This Letter of Intent is to outline the terms and conditions of a transaction
(the "Transaction") in which Acquired Sales Corp. ("AQSP") will purchase a
19.99% ownership interest in each of your beverage companies including Ablis LLC
("Ablis"), Bend Spirits, Inc. ("Bend Spirits") and Bendistillery Inc. d/b/a
Crater Lake Spirits ("Crater Lake Spirits") (collectively the "Companies") for
an aggregate Purchase price of $7,596,200: 

 

Terms of the Transaction

 

·Long-Term Lease. The Companies' operations are located on a 20+-acre property
in Tumalo, Oregon that is owned by you (the "Property"). At or prior to the
closing of the Transaction, you (as landlord) and Crater Lake Spirits (as
tenant) will enter into a long-term recorded lease of the Property, which lease
shall be mutually acceptable to you, Crater Lake Spirits, and AQSP (the
"Lease"), and which Lease shall be consistent with the following terms: The
initial term of the Lease shall be at least 20 years at a rent of $17,500 per
month; Crater Lake Spirits shall have the right, in its sole discretion, to
exercise a series of options to extend the term of the Lease up to a maximum of
99 years; and Crater Lake Spirits shall have a 60-day right of first refusal if
you or your heirs ever decide to sell the Property. 

--------------------------------------------------------------------------------



·Ablis. At the closing of the Transaction, AQSP will pay Ablis $1,599,200 in
cash for newly issued membership interests of Ablis that evidence ownership of
19.99% of Ablis following the closing of the Transaction. 

·Crater Lake Spirits and Bend Spirits. At the closing of the Transaction, AQSP
will pay Crater Lake Spirits and Bend Spirits a total of $5,997,000 in cash for
newly issued shares of common stock of Crater Lake Spirits that evidence
ownership of 19.99% of Crater Lake Spirits following the closing of the
Transaction and for newly issued shares of common stock of Bend Spirits that
evidence ownership of 19.99% of Bend Spirits following the closing of the
Transaction. 

·Board Seats. Following the closing of the Transaction, you and the Companies
will cause me to be elected to the board of management of Ablis and to the
boards of directors of Bend Spirits and Crater Lake Spirits. I will typically
attend meetings of these boards via telephone or Skype. If you desire that I
attend a particular meeting in person then I will make reasonable efforts to do
so, provided that the Companies will pay all of my reasonable expenses in
connection therewith plus a mutually acceptable per day fee. 

·Financials. Following the closing of the Transaction, the Companies will retain
an independent certified public accountant (the "CPA") who will be tasked with
reviewing the Companies' quarterly and annual financial results, and with
preparing the Companies' tax returns and other tax forms, all in accordance with
generally accepted US accounting principles. My son Jake will be granted full
access to the books and records of the Companies, will monitor and will be
allowed to ask the Companies' internal financial personnel and the CPA questions
from time to time regarding the Companies' financial results, tax returns and
other tax forms, and will be copied on all communications between the Companies
and the CPA. The Companies will pay Jake a mutually acceptable quarterly fee in
connection therewith.  

·Press Releases. Following the closing of the Transaction, the Companies will
issue professionally prepared, accurate, nationally distributed press releases,
not less frequently than quarterly, generally describing how the Companies'
businesses are doing. Each press release will reference AQSP as a shareholder of
the Companies and will include AQSP's trading exchange and trading symbol. 

·Operation in Ordinary Course. Following the closing of the Transaction, you
will cause the Companies to operate solely in the ordinary course of their
businesses consistent with past practices, primarily focusing upon the
manufacturing and sale of alcoholic beverages, CBD-infused beverages, and
CBD-infused products.   

·Compensation. Following the closing of the Transaction, the salaries, benefits,
bonuses and other compensation of the Companies' officers and employees will be
reasonable and consistent with norms for the beverage industry. 

·Exit Strategy. You will evaluate and seriously consider a sale of the Companies
or "taking the Companies public" within 60 months following the closing of the
Transaction. AQSP will have a 60-day right of first refusal if you decide to
sell the Companies. If AQSP does not exercise  

--------------------------------------------------------------------------------



such right of first refusal, then AQSP will have so-called "tag along" rights in
any such sale, and the Companies will have so-called "drag along" rights in any
such sale. AQSP will have so-called "tag along" rights in any "going public"
transaction and the Companies will have so-called "drag along" rights in any
"going public" transaction.

·Fall Back Exit Strategy. If you don't sell the Companies or "take the Companies
public" within 60 months following the Transaction, then you and the Companies
will work in good faith with AQSP and AQSP's investment bankers, and use
commercially reasonable best efforts, to close a mutually acceptable alternative
exit opportunity for AQSP within 72 months following the closing of the
Transaction. 

 

Conditions to the Transaction

 

Closing of the Transaction set forth above is subject to the following
conditions: 

 

·Due Diligence. AQSP shall be given access to the Companies' contracts, permits,
approvals, books, records, financials, legal and tax matters, historical
operations, management and employees (including criminal background checks),
business practices, computer systems, and environmental matters to conduct a
so-called "due diligence investigation" of the Companies, not to exceed 30 days
following the date of this Letter of Intent. The Transaction shall close only if
AQSP is satisfied with the results of such "due diligence investigation", in
AQSP's sole discretion. 

·Financing Contingency. AQSP shall be given 75 days following the date of this
Letter of Intent to raise at least $8,500,000 in cash. The Transaction shall
close only if AQSP successfully closes such capital raise within such 75 day
period, on terms and conditions acceptable to AQSP, in AQSP's sole discretion. 

·Definitive Documentation. Closing of the Transaction shall be pursuant to
definitive documentation that is mutually acceptable to your, the Companies' and
AQSP's legal counsel (the "Definitive Documentation"). 

·Approvals and Filings. Closing of the Transaction shall be subject to prior
approval by you, by the board of directors of AQSP and, if required, by the
shareholders of AQSP, and to the completion and acceptance of all necessary
filings with the US Securities and Exchange Commission. 

·Fees and Expenses. Each party shall bear its own fees and expenses in
connection with the proposed Transaction.  

 

Legally Binding Provisions

 

You, the Companies and AQSP agree to be legally bound as follows, and these
provisions shall survive the termination of this Letter of Intent: 

--------------------------------------------------------------------------------



 

(1) Disclosures. AQSP shall be permitted to issue a press release regarding this
Letter of Intent, which press release shall be mutually acceptable to you and
me. AQSP shall be permitted to disclose the terms and status of this Letter of
Intent, due diligence, conditions to closing, and the Transaction generally, as
may be necessary or desirable in order to comply with applicable securities laws
and regulations, and in order to assist a capital raise. You acknowledge that
AQSP is a publicly traded company and that unauthorized disclosure of any
material information regarding AQSP or the Transaction, or purchases or sales of
AQSP stock while in possession of material non-public information regarding AQSP
or the Transaction, could subject you to scrutiny under applicable securities
laws and regulations;

 

(2) Commercially Reasonable Best Efforts. You, the Companies and AQSP shall use
commercially reasonable best efforts to close the Transaction as promptly as
practicable;  

 

(3) Availability. You and your other management team members will make
yourselves reasonably available for meetings and telephone calls with potential
capital sources, upon reasonable notice;

 

(4) Exclusivity. During the period while the Companies and AQSP are using
commercially reasonable best efforts to close the Transaction, and in
consideration of AQSP's time, effort and expense in attempting to close the
Transaction: 

 

(a) You will cause the Companies to operate solely in the ordinary course of
their businesses consistent with past practices; and  

 

(b) You and the Companies shall refrain from entering into, soliciting or
participating in any negotiations, discussions, contracts, term sheets, letters
of intent, or other agreements or arrangements of any nature with any third
party or parties (other than AQSP) regarding a merger, purchase, sale,
acquisition, liquidation, other disposition, and/or debt and/or equity financing
of all or any portion of the Companies or of all or any portion of any of the
Companies' businesses, assets, membership interests or stock, except product
sales, asset dispositions and other actions that are normal, customary or
otherwise in the ordinary course of the businesses of the Companies;  

 

(5) Termination. Either party may terminate this Letter of Intent if the
Definitive Documentation is not fully executed within 60 days following the date
of this Letter of Intent, provided that the terminating party is not in breach
of any of the legally binding provisions set forth in this section of this
Letter of Intent; and 

--------------------------------------------------------------------------------



(6) No Further Agreements. Nothing in this Letter of Intent shall be construed
to require any party to enter into any further agreements, under any
circumstances, and the parties understand and agree that, except as provided in
provisions (1) - (5) above, no legally binding obligations or commitment shall
exist unless and until the execution of the Definitive Documentation. If any
provisions of this Letter of Intent shall be adjudged by a court to be invalid
or unenforceable, the same shall in no way affect any other provision of this
Letter of Intent, the application of such provision in any other circumstances,
or the validity or enforceability of this Letter of Intent. 

 

 

If this Letter of Intent is acceptable, please confirm the same by executing
this Letter of Intent in the spaces indicated below. Jake and I look forward to
working with you and your team to close the Transaction, and afterwards to do
everything we can to help the Companies continue to grow and be as successful as
they possibly can. 

 

Sincerely, 

 

ACQUIRED SALES CORP., a Nevada corporation 

 

 

By/s/  Gerard M. Jacobs 

Gerard M. Jacobs 

President and Chief Executive Officer 

 

 

Accepted and agreed upon:

 

 

_/s/  Jim Bendis______________________

James Bendis, on behalf of himself,

Ablis LLC, Bend Spirits, Inc., and

Bendistillery Inc. d/b/a Crater Lake Spirits

--------------------------------------------------------------------------------

 